           Case 1:20-cv-08570-ALC Document 6 Filed 12/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT                                                                  December 1, 2020
SOUTHERN DISTRICT OF NEW YORK

 AARON SINGLETON,

                                  Plaintiff,

                      -against-
                                                                    20-CV-8570 (ALC)
 NEW YORK CITY DEPARTMENT OF
                                                                 ORDER OF SERVICE
 CORRECTION; OFFICE OF THE MAYOR;
 NEW YORK STATE GOVERNOR; CITY OF
 NEW YORK CORPORATION COUNSEL,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently incarcerated in the Anna M. Kross Center on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights.

By order dated October 23, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-08570-ALC Document 6 Filed 12/01/20 Page 2 of 5




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                              DISCUSSION

A.      Department of Correction and Corporation Counsel

        Plaintiff’s claims against the New York City Department of Correction (DOC) and the

Office of the Corporation Counsel must be dismissed because agencies of the City of New York

are not entities that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings

for the recovery of penalties for the violation of any law shall be brought in the name of the city

of New York and not in that of any agency, except where otherwise provided by law.”); see

Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010); Echevarria v. Dep’t of

Corr. Servs., 48 F. Supp. 2d 388, 391 (S.D.N.Y. 1999). Corporation Counsel and DOC are

dismissed as defendants from the action.

        Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 afford[s] courts

discretion to shape litigation in the interests of efficiency and justice.”).

                                                   2
           Case 1:20-cv-08570-ALC Document 6 Filed 12/01/20 Page 3 of 5




       In light of Plaintiff’s pro se status and his clear intention to assert claims against the City

of New York, the Clerk of Court is directed, under Rule 21 of the Federal Rules of Civil

Procedure, to add the City of New York as a defendant. This substitution is without prejudice to

any defenses that the City of New York may wish to assert.

B.     Mayor and Governor

       To state a § 1983 claim, a plaintiff must also allege facts showing the defendants’ direct

and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State

Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873

(2d Cir. 1995)). A defendant may not be held liable under § 1983 solely because that defendant

employs or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009) (“Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior.”). An individual defendant can be

personally involved in a § 1983 violation if:

           (1) the defendant participated directly in the alleged constitutional violation,
           (2) the defendant, after being informed of the violation through a report or
           appeal, failed to remedy the wrong, (3) the defendant created a policy or
           custom under which unconstitutional practices occurred, or allowed the
           continuance of such a policy or custom, (4) the defendant was grossly
           negligent in supervising subordinates who committed the wrongful acts, or
           (5) the defendant exhibited deliberate indifference to the rights of [the
           plaintiff] by failing to act on information indicating that unconstitutional acts
           were occurring.

Colon, 58 F.3d at 873. 2




       2
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).

                                                  3
              Case 1:20-cv-08570-ALC Document 6 Filed 12/01/20 Page 4 of 5




        Plaintiff fails to allege that Mayor de Blasio or Governor Cuomo were personally

involved in what occurred. 3 Accordingly, Plaintiff’s claims against them are dismissed. 4

C.      Order of Service

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendant City of

New York waive service of summons.

                                         CONCLUSION

        The named defendants — New York City Department of Correction, Mayor Bill de

Blasio, Governor Andrew Cuomo, and the City of New York Corporation Counsel — are

dismissed from the action. 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

        The Court directs the Clerk of Court to add the City of New York as a defendant. Fed. R.

Civ. P. 21.

        The Clerk of Court is further directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant City of New York waive service of summons.

        The Clerk of Court is further directed to mail a copy of this order to Plaintiff along with

an information package.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




        3
      Governor Cuomo is also immune from suit for damages under the Eleventh
Amendment. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).
        4
         Plaintiff may file an amended complaint to name individual defendants who were
personally involved in what occurred.

                                                  4
          Case 1:20-cv-08570-ALC Document 6 Filed 12/01/20 Page 5 of 5




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 1, 2020
         New York, New York

                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge




                                               5
